Title: From George Washington to George Clymer, 17 June 1776
From: Washington, George
To: Clymer, George



Sir
New York June 17th 1776

I was this Evening honoured with yours of the 15 Inst., and It is with no small degree of pain that I am under the necessity of Informing you It is out of my power at this time to comply with the request made by your Honourable body. The many Important works carrying on for the defence of this place against which there is the highest probability of an Attack being made in a little time, will not allow me to spare from hence any person who has the least skill in the business of an Engineer. nor have I but one on whose Judgement I would wish to depend in laying out any work of the least consequence—Congress well know my wants in this Instance, and several of my last Letters to them, have pressed the appointment of Gentlemen qualified for this business—added to this, on account of the deficiency, I have not been able to secure or Improve Two posts in the Highlands, esteemed of the utmost Importance to prevent the Enemy from passing up the North River and getting into the Interior parts of this Colony, should our attempts to stop them here prove ineffectual. But I beg you to be assured Sir and to Inform the Committee, that as soon as It is in my power, I shall with infinite pleasure direct a person to attend them for two or three days If the service will not admit of a longer absence, in order to trace

out such works & plans for carrying them on, as shall appear necessary, and wishing you to ascribe my non compliance to want of ability and not of inclination to perform your request, I have the honor to be with the greatest respect Sir Yr Most Obed. Servt,

Go: Washington

